FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 CHIKE OKAFOR,                                    No. 14-17087
                    Plaintiff-Appellant,
                                                   D.C. No.
                     v.                        3:14-cv-01002-LB

 UNITED STATES OF AMERICA,
             Defendant-Appellee.                     OPINION


        Appeal from the United States District Court
           for the Northern District of California
        Laurel D. Beeler, Magistrate Judge, Presiding

           Argued and Submitted October 18, 2016
                 San Francisco, California

                      Filed January 13, 2017

   Before: A. Wallace Tashima and Milan D. Smith, Jr.,
  Circuit Judges, and Edward R. Korman,* District Judge.

                   Opinion by Judge Tashima




     *
       The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
2                   OKAFOR V. UNITED STATES

                            SUMMARY**


                             Forfeiture

    The panel affirmed the district court’s denial of
claimant’s Fed. R. Crim. P. 41(g) motion for return of
$99,500 in cash that was seized by Drug Enforcement
Administration (“DEA”) agents from claimant’s carry-on bag
at San Francisco International Airport.

    The DEA sent claimant a notice informing him that the
money was subject to forfeiture under 21 U.S.C. § 881
because it was used in, or acquired as a result of, a violation
of the Controlled Substance Act. The DEA subsequently
deemed claimant’s claim to contest the forfeiture as untimely.

    The panel held that the district court had jurisdiction to
hear claimant’s motion for equitable relief. The panel treated
18 U.S.C. § 983(e) of the Civil Asset Forfeiture Reform Act
as a claim-processing rule, and held that it posed no clear
jurisdictional limitation.

    The panel held that the district court did not err in holding
that claimant was not entitled to equitable tolling because
FedEx’s purported delivery delay of his claim did not
constitute an extraordinary circumstance that would justify
equitable tolling.




    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                OKAFOR V. UNITED STATES                     3

                        COUNSEL

Edward M. Burch (argued) and David M. Michael, Law
Offices of David M. Michael, San Francisco, California, for
Plaintiff-Appellant.

Anne M. Voights (argued), Assistant United States Attorney;
Barbara J. Valliere, Chief, Appellate Division; Melinda Haag,
United States Attorney; United States Attorney’s Office, San
Francisco, California; for Defendant-Appellee.


                         OPINION

TASHIMA, Circuit Judge:

    Chike Okafor appeals the decision of the district court
denying his motion for return of property. See Fed. R. Crim.
P. 41(g). We have jurisdiction under 28 U.S.C. § 1291, and
we affirm the district court’s ruling.

    In 2013, at San Francisco International Airport, Drug
Enforcement Administration (“DEA”) agents seized $99,500
in cash from Okafor’s carry-on bag. The DEA sent Okafor a
notice on May 1, 2013, informing him that the money was
subject to forfeiture under 21 U.S.C. § 881 because it had
been used in, or acquired as a result of, a violation of the
Controlled Substances Act. The notice stated that the
deadline for Okafor to file a claim to contest the forfeiture
was June 5, 2013.

   Okafor asserts that, on June 4, 2013, his attorney tendered
Okafor’s claim to FedEx Corporation (“FedEx”) for
overnight delivery to the DEA. The DEA, however, did not
4                OKAFOR V. UNITED STATES

receive the claim until June 6. Thus, the DEA deemed
Okafor’s claim untimely. Okafor’s attorney sent several
letters to the DEA requesting that the agency consider
Okafor’s claim as timely filed. The DEA construed these
letters as a petition for remission, which it denied. The
agency then administratively forfeited the property and issued
a declaration of forfeiture.

     Okafor subsequently filed a motion for return of property
under Federal Rule of Criminal Procedure 41(g), arguing that
the DEA had wrongfully deemed his claim untimely and that
the district court should exercise its equitable jurisdiction to
toll the filing deadline. The government opposed the motion
on the ground that, under the Civil Asset Forfeiture Reform
Act (“CAFRA”), the district court lacked jurisdiction to
consider Okafor’s motion. The district court held that it had
equitable jurisdiction to consider Okafor’s motion, but, on the
merits, held that Okafor had failed to establish extraordinary
circumstances warranting equitable tolling of the statutory
filing deadline, and denied the motion. Okafor timely
appealed.

                               I.

    As a preliminary matter, we must determine whether the
district court had jurisdiction to reach the merits of Okafor’s
equitable tolling argument. “We review the district court’s
ruling on subject matter jurisdiction de novo.” Alto v. Black,
738 F.3d 1111, 1122 (9th Cir. 2013).

    Under CAFRA, an interested party who wishes to contest
a forfeiture may elect to either commence a judicial forfeiture
action in district court or file a petition for remission or
mitigation with the agency. 18 U.S.C. § 983(a)(3)(A);
                 OKAFOR V. UNITED STATES                       5

28 C.F.R. § 9.3. In order to elect a judicial proceeding, the
party must file a claim with the seizing agency by the
deadline set forth in the notice sent by the agency. 18 U.S.C.
§ 983(a)(2)(B). If a claim is not timely filed or the petition
for remission or mitigation is denied, the seizing agency
administratively forfeits the property and issues a declaration
of forfeiture. 19 U.S.C. § 1609.

    Once a declaration of forfeiture has been issued, “the
exclusive remedy” for setting aside the declaration is a
motion under 18 U.S.C. § 983(e). 18 U.S.C. § 983(e)(5).
Section 983(e)(1) permits an interested party to move to set
aside a declaration of forfeiture if the party did not receive
written notice. A motion under § 983(e)(1) “shall be granted
if–(A) the Government knew, or reasonably should have
known, of the moving party’s interest and failed to take
reasonable steps to provide such party with notice; and (B)
the moving party did not know or have reason to know of the
seizure within sufficient time to file a timely claim.” Id.

     The government argues that § 983(e) is jurisdictional and
therefore forecloses Okafor’s motion seeking equitable
tolling. This argument lacks merit. In Reed Elsevier, Inc. v.
Muchnick, 559 U.S. 154, 161 (2010), the Supreme Court
warned against too quickly and too casually categorizing a
claim-processing rule as jurisdictional. It will treat such a
provision as jurisdictional only “[i]f the Legislature clearly
states that a threshold limitation on a statute’s scope shall
count as jurisdictional.” Id. (quoting Arbaugh v. Y & H
Corp., 546 U.S. 500, 515–16 (2006)). Section 983(e) does
not state that it is jurisdictional, nor is there any evidence in
CAFRA’s legislative history or otherwise on the record that
it should be treated as such. Accordingly, we treat § 983(e)
as a claim-processing rule. Because there is no clear
6               OKAFOR V. UNITED STATES

jurisdictional limitation in CAFRA, the district court
correctly determined that it had jurisdiction to hear Okafor’s
motion for equitable relief.

                              II.

    We therefore consider Okafor’s argument that he is
entitled to equitable tolling. “Generally, a litigant seeking
equitable tolling bears the burden of establishing two
elements: (1) that he has been pursuing his rights diligently,
and (2) that some extraordinary circumstance stood in his
way.” Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).

    Okafor has failed to meet this burden. Even if, as Okafor
contends, his counsel delivered his claim to FedEx for
overnight delivery before the close of business on June 4,
FedEx’s purported delivery delay does not constitute the kind
of extraordinary circumstance that we have found to justify
equitable tolling. We have noted that an attorney’s filing by
mail shortly before a deadline expires constitutes routine
negligence. Luna v. Kernan, 784 F.3d 640, 646 (9th Cir.
2015). We “do not recognize run-of-the mill mistakes as
grounds for equitable tolling because doing so ‘would
essentially equitably toll limitations periods for every person
whose attorney missed a deadline.’” Id. at 647 (quoting
Lawrence v. Florida, 549 U.S. 327, 336 (2007)).

    The district court did not err in holding that Okafor was
not entitled to equitable tolling. Accordingly, we AFFIRM
the district court’s denial of Okafor’s Rule 41(g) motion.